Citation Nr: 0523066	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-24 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for right knee 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for left knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  This case comes before the Board of Veterans 
Appeals (the Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).  

The Board notes that additional material was received from 
the veteran in July 2005.  However, this material consists of 
copies of evidence that was already on file and does not 
require review by the RO or a waiver of RO consideration.  
See 38 C.F.R. § 20.1304 (2004).


FINDINGS OF FACT

1.  An initial unappealed May 1974 RO decision denied the 
veteran's claim of entitlement to service connection for a 
disability of each knee. 

2.  Evidence received subsequent to the May 1974 rating 
decision is either cumulative or does not raise a reasonable 
possibility of substantiating the claim for service 
connection for right knee disability.

3.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim for service 
connection for left knee disability has been received since 
the May 1974 rating decision.

4.  The veteran has left knee disability due to service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for right knee disability is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2004).

2.  Evidence to reopen the claim of entitlement to service 
connection for left knee disability is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  Left knee disability was incurred during military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The Board believes that with respect to the issues on 
appeal involving the matter of the submission of new and 
material evidence, although VA's duty to assist appears to 
be circumscribed, the notice provisions of the VCAA are 
applicable.  The Board notes that the Court has recently 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, 
and 38 C.F.R. § 3.159(b), as amended, which pertain to 


VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).       

In June 2003, the RO sent the veteran a letter in which he 
was informed of the requirements related to new and material 
claims.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records and employment records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Additional evidence was received 
from the veteran.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claims.  Consequently, the Board finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2003).  

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, with respect to the matter of whether a 
previously denied claim may be reopened, VA's duty to 
assist the veteran in the development of his claim is not 
triggered unless and until the claim is reopened.  See 
38 U.S.C.A. § 5103A.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Finality/new and material evidence

Law and regulations

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2003).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim. 

VA must follow a two-step process in evaluating previously 
denied claims.  First, VA must determine whether the 
evidence added to the record since the last final decision 
is new and material.  Only evidence presented since the 
last final denial on any basis, either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided 
upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, VA must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a).  Because the veteran 
filed his request to reopen his claim after August 29, 
2001, the current version of the law remains applicable in 
this case.

According to the relevant VA regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers.  Material 
evidence means existing evidence that, 
by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the 
evidence of record at the time of the 
last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

Factual background

The issue of entitlement to service connection for right knee 
disability was originally denied by an unappealed rating 
decision in May 1974 because there was no evidence that the 
veteran had a right knee disability that was incurred in or 
aggravated by service.  The unappealed May 1974 rating 
decision denied service connection for left knee disability 
because it was concluded that the disorder existed prior to 
service entrance and was not aggravated thereby.  The veteran 
was notified of the decision and did not timely appeal.  

Evidence on file at the time of the May 1974 rating 
decision consisted of the veteran's service medical 
records and a May 1974 medical report from R.A. Rawcliffe, 
Jr., M.D.  

The veteran's service medical records do not contain any 
complaints or findings of right knee disability.  The 
veteran complained of left knee disability beginning in 
April 1967; x-rays were noted to be within normal limits.  
Left chondromalacia patella with early patellofemoral 
arthritis, existing prior to service entrance, was 
diagnosed.  

According to the May 1974 medical report from Dr. 
Rawcliffe, the veteran's had early patellofemoral 
arthritis in both knees, which, based on the veteran's 
history, probably existed at least since 1966.

Evidence received since December 1966 consists of VA 
treatment records dated from July 2003 to February 2004, a 
June 2004 private physician's statement, a transcript of a 
personal hearing conducted in July 2004 at the RO, and 
statements by and on behalf of the veteran.  

VA medical records beginning in July 2003 include x-rays 
showing degenerative changes in the knees.  The assessment in 
October 2003 was chronic knee pain with degenerative 
arthritis.  X-rays in November 2003 showed bilateral 
patellofemoral arthritis.

The impression on June 2004 treatment records from Kansas 
Joint and Spine Institute was mild to moderate bilateral 
patellofemoral chondromalacia.

The veteran testified at his RO hearing in July 2004 that his 
knees started bothering him in basic training.

Right Knee Disability

Analysis 

The pertinent medical evidence received by VA since May 1974 
involves medical evidence of right knee disability beginning 
in July 2003.  However, this evidence does not include any 
medical evidence showing right knee disability in service or 
linking the veteran's current right knee disability to 
service.  Accordingly, with respect to the claim to reopen 
for service connection for right knee disability, the 
evidence received by VA since May 1974 is cumulative of 
evidence previously considered in 1974. 

Consequently, as competent medical evidence that shows that 
the veteran's right knee disorder was incurred in or 
aggravated by his military service has not been received, the 
evidence received for service connection for right knee is 
not new and material.  Because the evidence submitted since 
May 1974 is not new and material, the claim of service 
connection for a right knee disability is not reopened and 
the benefit sought on appeal remains denied.
The benefit of the doubt doctrine is not applicable to this 
issue since the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim of entitlement to service connection 
for right knee disability.  

Left Knee Disability

Analysis

The unappealed May 1974 rating decision denied entitlement to 
service connection for left knee disability because it was 
concluded that the disorder existed prior to service entrance 
and was not aggravated thereby. 

The additional evidence received since the RO's May 1974 
rating decision includes VA and private medical records 
beginning in July 2003, as well as testimony from the 
veteran.

This additional medical evidence includes recent VA treatment 
records showing continued knee pain with x-ray evidence of 
left knee patellofemoral arthritis.  The veteran testified at 
his RO hearing in July 2004 that his knees started to bother 
him during physical training a number of months after service 
entrance.  

The evidence received since May 1974 is new, as it was not of 
record at the time of the May 1974 RO decision, and it is not 
cumulative or duplicative of evidence previously considered 
because it shows continuity of left knee disability since 
service, including arthritis, and includes the veteran's 
testimony that he did not have left knee problems until after 
starting physical training a number of months after service 
entrance.  The additional evidence is also material in that 
it bears on the underlying issue of whether the veteran 
currently has a left knee disability that is related to 
service.  In other words, there is current medical evidence 
of a left knee disability, namely chondromalacia with 
patellofemoral arthritis, and evidence indicating the 
possibility that the veteran's current left knee problems are 
related to service.  

Consequently, the Board finds that the evidence submitted 
since the May 1974 RO decision raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156.  

Thus, because the Board finds that new and material evidence 
has been received since the May 1974 RO decision that denied 
service connection for left knee disability, the claim is 
reopened and must be adjudicated de novo.

Service Connection 

Law and regulations-in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical 
evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Presumption of soundness/aggravation of preexisting 
disability

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304 (2004); see also VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).  The burden of proof is on the government to rebut 
the presumption of sound condition upon induction by clear 
and unmistakable evidence showing that the disorder existed 
prior to service, and by showing that the condition was not 
aggravated in service.  VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).

Analysis

The veteran's service medical records reveal that he was seen 
in the orthopedic clinic in service in May 1967 for 
persistent pain in the left knee of unknown etiology.  The 
diagnosis was left chondromalacia patella with early 
patellofemoral arthritis, which was considered to have 
existed prior to service entrance.  The Board notes, however, 
that the veteran indicated on his November 1965 preservice 
medical history report that he did not have a "trick" or 
locked knee, and his lower extremities were normal on 
examination in November 1965.  His lower extremities were 
also normal on examination in October 1966.  

Since a left knee disorder was not shown on preservice 
examination, and there is no medical evidence of left knee 
disability prior to service, the Board determines that the 
presumption of soundness on entry into service has not been 
rebutted.

Because there is current evidence of left knee disability 
involving patellofemoral chondromalacia and arthritis and 
there is medical evidence of left knee disability beginning 
in service, the first two elements of Hickson have been 
shown.  It must now be determined whether the veteran's 
current left knee disability is causally related to his left 
knee problems in service.  The Board notes that the recent 
diagnoses of left knee patellofemoral chondromalacia and 
arthritis are the same as were diagnosed in service in 1967.  
It was concluded by Dr. Rawcliffe in May 1974 that the 
veteran's early patellofemoral arthritis probably existed at 
least since 1966, which would be in service.  There is no 
nexus opinion on file adverse to the veteran's claim.  
Additionally, the veteran has always contended, including at 
his RO hearing in July 2004, that his left knee problems did 
not start until after he began physical training in service.  
Consequently, the Board concludes that there is a nexus 
between the veteran's current left knee disability and 
service.  Because all three elements of Hickson have been 
shown, service connection for left knee disability is 
warranted.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for right knee disability 
not having been submitted, the claim is not reopened and the 
benefit sought on appeal remains denied.

Service connection for left knee disability is granted.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


